UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK

ANDREW J. LIS,

 

Plaintiff,

-against-
Case No. l:l9-cv-Ol4l4 (JSR)

JASON M. LANCASTER, DEBBIE
LANCASTER, CECIL SIMMONS, DEE CHASE-
UNNO, GULF PREMIER LOGISTICS, LLC,
OVERLAND DISTRIBUTION CO., INC.,
OVERLAND EXPRESS CO., lNC., JAL
ENVIRONMENTAL SERVICES PROGRAMS
D/B/A JAL ENVIRONMENTAL SERVICES
PROGRAMS, INC., BANK OF AMERICA, JP
MORGAN CHASE BANK,

DECLARATION OF JASON M.
LANCASTER IN OPPOSITION
TO MOTION FOR

PRELIMINARY INJUNCTION

Defendants.

 

 

JASON M. LANCASTER, declares, under penalty of perjury under the
laws of the United States of America, as follows:

l. I am a Defendant in this action. l am also the President, owner, and sole shareholder
of Defendant JAL Environmental Services Programs, Inc. (“JAL”). l make this Declaration out
of personal knowledge, in opposition to the motion of Plaintiff Andrew Lis (“Mr. Lis”) for a
preliminary injunction.

2. l have reviewed the Verified Complaint (the “Complaint”) in this action as well as
the Affidavit of Mr. Lis submitted in support of his motion (the “Lis Aff.”). Both the Complaint
and the Lis Aff. include a number of blatantly false statements and otherwise tell a fanciful and
extraordinarily misleading story about the relationship between Mr. Lis and myself and Mr. Lis
and JAL. As set forth herein, the relevant facts demonstrate that Ms. Lis has no entitlement

whatsoever to any injunctive relief and indeed no entitlement to any of the relief sought in the

Complaint. Rather than being a part owner of a 50-50 venture with me as Mr. Lis claims, Mr. Lis
was a salaried employee hired by me to perform certain duties for the benefit of JAL; his
allegations of financial improprieties are false; and, in fact, Mr. Lis took a number of steps, both
in the course of our business relationship and thereafter, to undermine JAL and myself and to steal
JAL’s business. For these and other reasons, he is not entitled to injunctive relief`.

Background

3. ln early January 2016, Mr. Lis and l discussed entering into a venture in the
industrial waste business, which would utilize our respective expertise. The planned business
would act as an intermediary by purchasing recycled materials from producers in the United States
and reselling the products to vendors nationally and overseas. Mr. Lis had experience in sales and
marketing of these services while l had expertise in freight forwarding, logistics, and related
matters, which would be essential components of this venture.

4. ln the course of our discussions regarding a potential business relationship l asked
Mr. Lis if he had any non-compete or other conflict that might preclude our pursuit of this
opportunity. Mr. Lis stated that he did not and that we could proceed.

5 . ln light of Mr. Lis’ representations to me, l agreed to form a corporation in Texas
that would be the vehicle for pursuing this business. Mr. Lis would be responsible for efforts to
acquire customers and for invoicing the various projects. All matters from that point forward
would be overseen or handled by myself and my staff at Gulf Premier Logistics, Inc. (“Gulf
Premier”), which was a freight-forwarding company 100% owned by me. This would include all
administrative duties; coordinating transport from our facility to the Port at Houston, booking
ocean freight carrier; providing freight forwarding services; and creating legal export

documentation for the customers l would also contract with third-party companies to provide

trucking and warehousing services. I would also oversee the company’s finances. Our plan at all
times was to work collaboratively in building the business.

6. ln addition, I would take responsibility for securing a business loan for JAL. After
l formed JAL, I arranged for JAL to receive a business loan of $300,000.00 from my mother,
Debbie Lancaster. The purpose of the loan was to provide money for start-up costs associated
with the business. A copy of the note evidencing this loan is attached hereto as Exhibit A. Despite
Mr. Lis’s repeated misrepresentations, this was not a “personal loan” or a “personal matter.” On
the contrary, this was a loan to JAL, and the note specifically states that the borrower was a
“corporation organized under the laws of the State of Texas,” i.e. JAL. lndeed, in a proposed
“Release” that Mr. Lis presented to me when our relationship was winding down, Mr. Lis indicated
that he would be 50% responsible for payment of the loan.

7. Notably, the referenced loan was the only amount ever infused into the company.
Despite his claims of being a 50% partner, Mr. Lis never invested any amount of money in JAL.

8. Mr. Lis’S employment with Amlon Resources Group, LLC (“Amlon”), a global
environmental services company focused on recycling, processing, treatment and management of
industrial waste streams, ended on February l, 2016. Upon the conclusion of that employment, he
became an employee of Gulf Premier. Mr. Lis and l agreed that he would be compensated for his
services through a salary of $lS0,000 per year, and that he would also receive health insurance
and other benefits. As an employee of Gulf Premier, he would perform services for the benefit of
JAL. Copies of Mr. Lis’s W-2’s are attached as Exhibit B. Because l was the sole owner of the

business, l did not take a salary at the outset of this relationship.

9. Subsequent to my formation of JAL, Mr. Lis indicated that he was hesitant to move
forward with any business partnership with me. He informed me on several occasions that another
company in the hazardous waste recycling space, U.S. Ecology, lnc., had discussed potential
employment with him and that he was considering taking that position.

lO. In early May 2016, Mr. Lis and l had further discussions about a potential
partnership, However, in mid-May, an attorney for Amlon delivered to Gulf Premier a letter
stating that Mr. Lis had a non-compete agreement with Amlon and demanding that he cease and
desist any activities in violation of that agreement A copy of that letter is attached as Exhibit C.

ll. I confronted Mr. Lis about this non-compete, of which l had not been informed.
Mr. Lis told me that he had discussed this with a lawyer friend who believed it was not an issue so
he did not feel compelled to reveal it to me. Given the circumstances, we agreed that we could not
proceed with any sort of partnership, but that Mr. Lis would continue as an employee of Gulf
Premier seeking to source business for ESP, which would remain solely owned by me. We also
agreed that he would continue to draw the same $150,000.00 salary we had agreed to and that
discussions of any formal partnership would be put off for at least two years.

12. As we moved forward with the business through 2016 and 2017, Mr. Lis’s
responsibilities continued to be seeking customers and invoicing them for services. Nevertheless,
I played a critical role in the development of the business and obtaining sales. This is evident in
the attached correspondence, where these customers acknowledge the substantial role I was
playing. Exhibit D.

13. Mr. Lis never had any responsibility for ESP’s finances, although for much of our
relationship he had access to the company’s accounts. Those areas were principally my

responsibility Likewise, while he was involved in sales, he never had any authority for entering

into contracts on ESP’s behalf. Any contracts needed to be approved by me. At one point in time,
Mr. Lis informed me that he kept an informal ledger of the revenue gained from the various
projects that he had sourced. Notably, Mr. Lis’ ledger did not take into account any expenses of
the company. lt only tracked revenue. While l am not certain where many of the numbers included
in the Lis Aff. came f`rom, some of the “discrepancies” that he seems to believe existed in the
books may simply reflect his failure to take into account company expenses.

l4. In addition to his $150,000 salary, which he started receiving in 2017, Mr. Lis
received certain bonuses. His total compensation for 2017 was $277,000. By contrast, I, the sole
owner of JAL, did not take any salary until late 2017. l did however take distributions in early
2017 in the amount of approximately $70,000.00. Because l was the sole owner of the company,
this was not “embezzlement,” and l did not have any obligation to seek Mr. Lis’s approval.

15. In 2017, given the growth of the business, I decided it was best to hire an outside
firm to handle the company’s finances. l received a recommendation of an accounting firm in
Texas that used QuickBooks. l hired that firm which was responsible for keeping the company’s
books and preparing its tax returns. ln his Affidavit, Mr. Lis raises questions about certain of these
expenses. Once again, Mr. Lis was not involved in the financial affairs of the company and has
no basis for questioning the way expenses were treated. However, the expenses listed on the tax
returns ~ for such items as travel, freight, product sampling - were all calculated by our outside
accountant based on its review of the books and records of the company.

Mr. Lis’ Specific Allegations of Wrongdoing are Baseless

16. ln his Affidavit, Mr. Lis makes a number of specific allegations of wrongdoing,

including making reference to different sums of money that he claims were somehow “embezzled”

or purloined from JAL by me and the other Defendants. While many of these claims of

wrongdoing are redundant, and some almost incomprehensible there is no basis for any claim that
I, or any of the other Defendants engaged in financial improprieties or took steps to harm either
ESP or Mr. Lis. On the contrary, it is Mr. Lis who caused harm to the business.

17. Mr. Lis contends that l improperly took a $28,816.00 “distribution” without
justification ln fact, for 2017, JAL had tax liability of $28,816.00. l paid this amount out of my
own pocket. Exhibit E. l thereafter reimbursed myself the $28,816.00. There was nothing illicit
or improper about do.

18. Mr. Lis refers to $98,925.83 that he claims that l owed to JAL relating to certain
business. This work was for a company called Nickelhuette Aue GmbH (“NHA”). For reasons
of NHA’s choosing, the company contracted with Gulf Premier, rather than JAL for the services
it was seeking, and Gulf Premier invoiced NHA for services provided. Gulf Premier, in turn,
would remit the payments it received, less fees for its services, to JAL. As is entirely clear from
the email on which Mr. Lis purportedly relies, a substantial portion of the amount paid by JAL to
Gulf Premier relating to this work had been transferred to JAL by October 2018. All remaining
funds were subsequently transferred There are no amounts currently due by Gulf Premier to JAL
relating to this work. Exhibit F.

19. Mr. Lis also raises issues regarding the cars that l leased and purchased l did in
fact lease and subsequently purchase a car, paid for by JAL, which l used to conduct business on
behalf of JAL. Lis Aff. 11 53. Again, since l was the sole owner and manager of JAL, there was
nothing inappropriate about my doing so. l note as well that at no time did l contact Mr. Lis to

request his permission to lease a car.

20. Mr. Lis also suggests that I “removed” $95,965.64 between February 2016 and
December 2016. Lis Aff. 11 31. I have no knowledge of what he is referring to. I note as well that
Mr. Lis provides no support whatsoever for his claim that any such funds were removed from JAL.

21. Mr. Lis also raises supposed concerns regarding an invoice that was issued by a
customer, U.S. Ecology, Inc., contending that I improperly delayed payment of this invoice. Lis
Aff. 11 32. ln fact, any delay in payment to U.S. Ecology was a direct result of Mr. Lis’s improper
conduct. lt is my understanding that Mr. Lis, who had had a longtime relationship with U.S.
Ecology, went to U.S. Ecology in late 2018 and asked that U.S. Ecology stop shipping product to
us which we would in turn sell to our customers. As a result of this, we had shortfalls in payments
which in turn made payment of these invoices more difficult. Nevertheless, all U.S. Ecology
invoices rendered to JAL have now been paid. And, as discussed below at para 31-32, any
purported “payment” by Mr. Lis of invoices from U.S. Ecology was a part of his on effort to usurp
JAL’s business through the use of a separate entity he created.

22. Mr. Lis claims that I reported $266,622.14 of “fraudulent, non-existent expenses
for 2017.” Lis Aff. 11 23. This is not true. As discussed above in paragraph 15, JAL’s returns
were prepared by an outside accountant based on its review of the company’s books and records,
including invoices and receipts.

23. Mr. Lis claims that I “threatened to release defamatory statements and trade secrets
to our clients.” Lis Aff. 11 4. This is not true, and l certainly had no incentive to release “trade
secrets” to the detriment of a business Iowned. Notably, Mr. Lis fails to identify the “defamatory

statements” or “trade secrets” at issue, or the clients involved.

_7_

T he End of Our Business Relationship

24. In late 2018, my relationship with Mr. Lis became increasingly strained. In
September 2018, Mr. Mr. Lis sent me a proposed “Memorandum of Understanding Addendum to
Operating Agreement,” a copy of which is attached as Exhibit G. The draft purported to set forth
the terms under which the JAL business would operate in the future. Notably, the proposed
agreement acknowledged that “no formal agreement has governed the parties’ relationship,”
although it otherwise contained terms that were not accurate or agreeable to me. I declined Mr.
Lis’s request that I sign the agreement and was particularly perturbed that he would present an
agreement for me to sign (which was apparently prepared by a lawyer at his request) without
consultation or allowing me any input. No other agreement of any kind purportedly governing the
terms of our relationship was ever put in place.

25. By October 2018, my relationship with Mr. Lis had grown very contentious. Mr.
Lis on several occasions insinuated that I was a “thief” and that l was involved in Various
wrongdoing, claims that I vehemently denied and, in fact, did not understand. In addition, it
became apparent to me that Mr. Lis was making similar allegations to various suppliers and
customers, hurting my relationships and undermining JAL. l confronted Mr. Lis about his
accusations and also questioned him about his future direction. At that time, Mr. Lis made clear
that it was his intention to leave his employment. He also made clear to me that he wanted to
continue with the business that I had financed and built but without my involvement. Given Mr.
Lis’s indication that he did not wish to continue in his employment but rather intended to be a
competitor, l chose to cut off Mr. Lis’s access to any of the company’s financial records. l did,
however, leave in place his access to email, which would enable Mr. Lis to complete any work he

had to do on the sales side before his departure.

26. Subsequent to these discussions, my mother Debbie Lancaster, who had provided
the business loan and who was still owed a substantial amount by JAL, suggested that all parties
meet to see if there was any way of resolving our differences. To that end, we had a meeting in
Houston, Texas on late October 29, 2018, at which we discussed a way forward.

27. At the meeting, Mr. Lis again berated me, and the company, making a number of
accusations that were unfounded and unfair. He also made very clear that he had no desire to
continue in our employment On the contrary, Mr. Lis suggested at that point in time that myself
and my mother simply abandon the business, which he would then “take over.” Mr. Lis presented
a proposed “Release” whereby he would take charge of JAL during its wind-down and pursuant
to which he would have the right to continue to service the business that had been developed for
JAL. A copy of the Release is attached as Exhibit H. Despite Mr. Lis’s claims in his Affidavit, I
never agreed to cede control of the accounting or other functions of JAL to him.

28. Given the circumstances, l saw absolutely no reason to continue with the
relationship with Mr. Lis. Thereafter, Debbie Lancaster called the note on the loan she had given
to JAL, as was her right under the loan documents and subsequently she was paid back. Mr. Lis
made clear that he agreed that the loan should be paid back. Exhibit I. Again, despite his repeated
claim that this was a “personal loan” to me, in his proposed Release, he suggested that he should
be 50% responsible for its repayment, given his claim to be a 50% owner of the business.

29. Mr. Lis’s employment with Gulf ended as of December 31, 2018. Consistent with
applicable law, we provided Mr. Lis with a COBRA notification so he could continue the health

benefits that had been provided to him as a term of his employment Exhibit J.

Mr. Lis’s Wrongdoing

30. As Mr. Lis’s involvement in the business wound down, l discovered a number of
things he had done to harm the business, as set forth below.

31. First, l am informed that on or about April 25, 2018, Mr. Lis registered an entity
known as JAL Environmental Services Programs, LLC in New York. Mr. Lis did this at the time
he was employed by Gulf Premier to produce business for JAL, and at a time when he now claims
he was a “partner” of JAL. He also did this with the apparent intent that he would create an entity
that others in the market place would confuse with the Texas JAL owned by me, and with an
equally clear intent to divert opportunities to his new company. A copy of his registration is
attached as Exhibit K. Mr. Lis never informed myself of anyone else associated with JAL of his
new entity.

32. Indeed, Mr. Lis made use of his new entity even before he ended his employment
with Gulf Premier. ln November 2018, while still employed by Gulf Premier, Mr. Lis apparently
directed U.S. Ecology to conduct business with his new, New York JAL entity. Invoices from
U.S. Ecology include the EIN number of the New York LLC and the address of the New York
City residential building that Mr. Lis was using to conduct business, and were signed by Mr. Lis.
Copies of such invoices are attached as Exhibit L. Copies of earlier invoices, including the correct,
Texas address of JAL and its ElN number are also attached as Exhibit M.

33. Also notable is that while Mr. Lis never told me that he had set up a New York
LLC called JAL, in the “Release” he presented in October, he included provisions specifically
permitting the parties to pursue competing businesses, but specifically prohibiting the parties from
doing business through the “Texas JAL.” This was an obvious effort to deceive me and to assist

Mr. Lis in his effort to steal JAL’s business.

_10_

34. I also discovered that Mr. Lis forged my signature on the so-called “Sharing
Agreemen ” relating to the lease of space in New York City. Inever saw that document until this
litigation, and never signed it. He likewise paid a broker a fee for finding residential space in
lower Manhattan without my knowledge In addition, he sent a letter to a New York real estate
broker under my name that I never saw, read, or signed.

Conclusion

35. For the reasons set forth above, and in the accompanying Memorandum of Law, I

respectfully request that Plaintiff’s Motion be denied in its entirety.

Executed on: March 1142019

////~)__d

J on M.L easter

 

_11_

 

